 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ARTHUR GLENN JONES, SR.,                             No. 2:15-cv-0734 TLN AC P
12                        Plaintiff,
13             v.                                         ORDER
14   SAM WONG, et al.,
15                        Defendants.
16

17             Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Currently before the court is plaintiff’s second motion to compel discovery. ECF

19   No. 65.

20             On July 17, 2017, a discovery and scheduling order was issued in this case as to

21   defendants Heatley, Pace, Williams, and Wong, with discovery set to close on November 3, 2017.

22   ECF No. 28. Nearly two months after the close of discovery, defendants Heatley, Pace, Williams,

23   and Wong filed a motion to modify the scheduling order to extend all deadlines by 120 days so

24   that plaintiff’s deposition could be taken after the resolution of defendant Cuppy’s then pending

25   motion to dismiss. ECF No. 51. Although the motion was untimely as to the discovery deadline,

26   the deadlines in the July 17, 2017 discovery and scheduling order were vacated. ECF No. 54.

27             After the discovery deadline was vacated, plaintiff filed his first motion to compel against

28   all defendants, seeking to subpoena the production of documents, records of complaints, and
                                                          1
 1   medical appeal records. ECF No. 55. Because the discovery and scheduling order had been
 2   vacated and had never applied to defendant Cuppy, the motion was denied as premature as to her.
 3   ECF No. 59 at 14. As to all other defendants, it was denied as defective. Id. Specifically, the
 4   undersigned found that
 5                  plaintiff has failed to reproduce the discovery requests and
                    responses at issue or set forth why defendants’ responses and
 6                  objections are insufficient. ECF No. 55. It also appears from the
                    motion that plaintiff may not have ever submitted a discovery
 7                  request and is instead attempting to either subpoena the records
                    from defendants or simply obtain a court order directing defendants
 8                  to produce the documents, neither of which is proper. See Fed. R.
                    Civ. P. 34(c) (documents can be obtained from non-parties through
 9                  the use of subpoenas as outlined in Fed. R. Civ. P. 45); Fed. R. Civ.
                    P. 37(a)(3)(B)(iv) (a party may file a motion to compel production
10                  if a party fails to respond to a request under Rule 34).
11   Id.
12          On October 30, 2018, after defendant Cuppy’s motion to dismiss was denied and she filed
13   an answer, a new discovery and scheduling order was issued. ECF No. 64. Plaintiff and Cuppy
14   were permitted to conduct discovery until February 22, 2019. Id. at 5. As to plaintiff and the
15   other defendants, discovery was limited to the taking of plaintiff’s deposition and any motions to
16   compel related to plaintiff’s deposition. Id. Less than two weeks after the October 30, 2018
17   scheduling order was issued, plaintiff filed the instant motion to compel. ECF No. 65.
18          Plaintiff’s current motion is nearly identical to his original motion (compare ECF No. 55
19   with ECF No. 65), and therefore suffers from the same defects and will be denied. Moreover, it
20   appears that the motion is likely still premature as to Cuppy, since it is unlikely that plaintiff
21   served discovery requests and Cuppy returned her responses in the thirteen days that elapsed
22   between the filing of the scheduling order and plaintiff’s motion to compel. As to defendants
23   Heatley, Pace, Williams, and Wong, both the instant and previous motions to compel were filed
24   after the original close of discovery, and when discovery was re-opened as to these parties, it was
25   for the limited purpose of completing plaintiff’s deposition. Not only has plaintiff failed to
26   identify what discovery requests the defendants failed to respond to, but he has failed to explain
27   why he did not move to compel their responses prior to the original close of discovery. The court
28   will not consider any subsequent motion to compel unless it identifies the discovery requests that
                                                        2
 1   plaintiff claims the defendants failed to sufficiently answer, and if the motion is against
 2   defendants Heatley, Pace, Williams, and Wong, it must also explain why plaintiff did not file the
 3   motion before the original November 3, 2017 close of discovery.
 4          Accordingly, IT IS HEREBY ORDERED THAT plaintiff’s motion to compel (ECF No.
 5   65) is denied without prejudice to a motion in the proper form.
 6   DATED: November 19, 2018
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
